Citation Nr: 1531428	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  09-23 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 







INTRODUCTION

The Veteran had active naval service from April 1969 to January 1973.  His decorations for his active service include a Combat Action Ribbon (CAR).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently returned to the VA RO in Albuquerque, New Mexico.  

This case was previously before the Board in September 2012, at which time the issue on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that, in the September 2012 Board remand, the issue of entitlement to service connection for a left knee disability was remanded for additional development.  A subsequent January 2013 rating decision granted service connection for a left knee disability characterized as degenerative joint disease of the medial compartment of the left knee (10%, from June 21, 2007).  As there is no indication from the record that the Veteran has disagreed with the effective date or disability rating assigned in that decision, that decision constitutes a full grant of the benefit sought on appeal.  Thus, the Board has limited its consideration accordingly.  


REMAND

Regrettably, the Board finds that further development is required before the claim for service connection for right ear hearing loss disability is decided.  Specifically, in March 2008, the Veteran was afforded a VA audiology evaluation.  At that time, the examiner diagnosed the Veteran with right ear hearing loss and opined that it was less likely as not that the Veteran's right ear hearing loss disability was caused by or a result of active service noise exposure.  In this regard, the examiner noted that, although no hearing examination was found in the claims file, the Veteran's right ear hearing loss was more likely due to post-discharge causes.  
The Board finds the March 2008 VA opinion to be inadequate for adjudication purposes.  While the examiner found that the Veteran's right ear hearing loss was more likely due to post-discharge causes, the examiner did not provide detailed rationatel and did not elaborate upon what constitutes post-discharge causes.  Also, it does not appear that the examiner gave full consideration to the Veteran's significant noise exposure during active service, to include serving aboard a naval vessel in combat situations.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

The Veteran should be afforded a new VA examination to determine the nature and etiology of his right ear hearing loss-and agrees with his representative's April 2015 request for a remand.  Also, any attempts to identify and obtain any outstanding treatment records should be made before a decision is made in this case.  Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine the nature and etiology of his right ear hearing loss disability.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified right ear hearing loss disability is etiologically related to hazardous noise exposure sustained during the Veteran's active service or had its onset within one year of his separation from active service.  The rationale for all opinions expressed must be provided.

3.  Confirm that the VA audiology evaluation report and medical opinion comports with this remand, and undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board. 

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made, and his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument concerning this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

